Citation Nr: 0123141	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a back disorder. 

2. Entitlement to service connection for hepatitis A. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS

Appellant

ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


REMAND

The veteran had active service from October 1963 to December 
1967.  

The Board observes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA also includes a provision for readjudicating a claim 
at the request of the claimant or on the Secretary's own 
motion, if the claim was denied as not well grounded and 
became final between July 14, 1999, and November 9, 2000.  In 
this case, the RO denied service connection for the disorders 
at issue, on the basis that the claims were not well 
grounded, in a November 1999 rating decision.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and its implementing regulations, see 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). Therefore, for these reasons, a remand is 
required.

The Board observes that the VCAA provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As 
part of the assistance provided under 
subsection (a), the Secretary shall make 
reasonable efforts to obtain relevant 
records (including private records) that 
the claimant adequately identifies to the 
Secretary and authorizes the Secretary to 
obtain.
(2) Whenever the Secretary, after making 
such reasonable efforts, is unable to 
obtain all of the relevant records 
sought, the Secretary shall notify the 
claimant that the Secretary is unable to 
obtain records with respect to the claim. 
Such a notification shall--
(A) identify the records the Secretary is 
unable to obtain;
(B) briefly explain the efforts that the 
Secretary made to obtain those records; 
and (C) describe any further action to be 
taken by the Secretary with respect to 
the claim.

38 U.S.C.A. § 5103A(b) (West Supp. 2001).  In addition, 
recently promulgated regulations directs the VA to make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, such reasonable 
efforts consisting of an initial request for records, and if 
not received, at least one follow-up request, in addition to 
requiring the VA to obtain relevant records from a Federal 
department or agency.  66 Fed. Reg. 45630 (to be codified at 
38 C.F.R. § 3.159(c)(1).  The regulation also sets forth 
requirements associated with the VA's duty to notify the 
claimant of an inability to obtain records and the duty to 
notify the claimant of necessary information or evidence.  66 
Fed. Reg. 45630-32 (to be codified at 38 C.F.R. § 3.159).  

During a VA examination in October 1999, the veteran provided 
a history of back surgery in 1989 and 1998.  Proper 
development should include all reasonable efforts to obtain 
any necessary information or evidence.  

With respect to providing examinations, the VCAA provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION 
CLAIMS- (1) In the case of a claim for 
disability compensation, the assistance 
provided by the Secretary under 
subsection (a) shall include providing a 
medical examination or obtaining a 
medical opinion when such an examination 
or opinion is necessary to make a 
decision on the claim.
(2) The Secretary shall treat an 
examination or opinion as being necessary 
to make a decision on a claim for 
purposes of paragraph (1) if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant)--
(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but (C) does not contain 
sufficient medical evidence for the 
Secretary to make a decision on the 
claim.

38 U.S.C.A. § 5013A(d) (West Supp. 2001); see also 66 Fed 
Reg. 45631 (to be codified at 38 C.F.R. § 3.159(c)(4)).  

An August 1999 VA examination reflects that the veteran 
suffers from current hearing loss and complaints of tinnitus.  
He reports that he has suffered from hearing loss since being 
exposed to noise on the flight decks in service and has 
suffered from tinnitus as long as he has suffered from 
hearing loss.  Audiometric examination reports contained in 
service medical records document exposure to jet engine noise 
in service.  

The evidence raises some question as to whether hearing loss 
and tinnitus are related to service and, therefore, warrant 
an examination to clarify the etiology of those disorders.  
To date, the veteran has not been afforded an examination for 
that purpose.  

Service medical records also document myalgia of the back in 
July 1966, characterized at one point as nearly asymptomatic.  
An examination in August 1999 resulted in a diagnosis of post 
diskectomy degenerative joint disease of the lumbosacral 
spine, confirmed by x-ray, and the veteran has provided a 
history of back pain dating to service.  An examiner has not 
yet proffered an opinion concerning the etiology of a back 
disorder.  Such an opinion would be germane to a resolution 
of the veteran's claim for service connection for a back 
disorder. 

Finally, service medical records document a diagnosis of what 
appears to be infectious hepatitis in August 1965.  In August 
1999, a VA examiner diagnosed a history of Hepatitis A, 
although this diagnosis appears to have been premised upon a 
history provided by the veteran.  The report of the 
examination, as such, leaves unclear whether the veteran 
suffers from actual residuals of hepatitis and, if so, 
whether any such residuals are related to infectious 
hepatitis diagnosed in service.  An examination to address 
those concerns is also warranted.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West Supp. 
2001)) and the implementing regulations 
published at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) is fully complied with and 
satisfied.

2.  As part of its development, the RO 
should notify the veteran of evidence 
needed to substantiate his claims.  The 
RO should also request that the veteran 
identify all records of treatment 
received for a back disorder, hepatitis, 
hearing loss, and tinnitus.  The RO's 
request should include a specific request 
for information pertaining to back 
surgery in 1989 and/or in 1998.  The RO 
should then obtain any identified 
treatment records.  If any records 
identified by the veteran cannot be 
obtained, the RO should notify the 
veteran, in accordance with requirements 
set forth under the pertinent 
regulations. 

3.  Thereafter, the RO should afford the 
veteran an examination to ascertain the 
nature and etiology of a current back 
disorder.  The examiner should identify 
any current back disorders and should 
offer an opinion as to whether it is as 
least as likely as not that a current 
back disorder is related to injury or 
disease during his active military 
service.  The claims file must be made 
available to the examiner for review.  

4.  The RO should afford the veteran an 
examination to ascertain whether the 
veteran suffers from current residuals of 
hepatitis.  If so, the examiner should 
identify any current residuals of 
hepatitis and should offer an opinion as 
to whether it is as least as likely as 
not such residuals are related to disease 
or injury during his active military 
service.  The claims file must be made 
available to the examiner for review.  

5.  The RO should afford the veteran an 
examination to ascertain the nature and 
etiology of any current hearing 
impairment.  The examiner should offer an 
opinion as to whether it is as least as 
likely as not that hearing loss and/or 
tinnitus, if diagnosed, is related to 
injury or disease during the veteran's 
active military service.  The claims file 
must be made available to the examiner 
for review.  

6.  Thereafter, the RO should re-
adjudicate the issues on appeal.  As 
noted above, these issues are subject to 
readjudication under section 7 of the 
VCAA.

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



